EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Randy King on 1/10/2022.


1.	(Examiner Amended) A method of optimizing router Quality of Service (“QoS”) functions of an Internet router comprising the steps of:
disabling, by the Internet router, the router QoS functions on the Internet router;
determining, by the Internet router, performance measurements for a network connection of the Internet router;
calling, by the Internet router, a remote web service over the network connection passing  one or more of a connection type and a protocol of the network connection to the remote web service;
computing, by the remote web service, initial QoS configuration settings for the router QoS functions of the Internet router based at least in part on the passed one or more of a connection type and a protocol of the network connection, the QoS functions allowing the Internet router to manage network traffic through the network connection;
receiving, by the Internet router, the computed initial QoS configuration settings from the remote web service;
configuring, by the Internet router, the router QoS functions utilizing the received initial QoS configuration settings;
sending, by the Internet router, the performance measurements to the remote web service over the network connection;
receiving, by the remote web service, the performance measurements from the Internet router;
computing, by the remote web service, optimal QoS values for the router QoS functions based on the received performance measurements, the optimal QoS values comprising a QoS upload speed and a QoS download speed for the network connection;
returning, by the remote web service, the computed optimal QoS values to the Internet router; [[and]]
configuring, by the Internet router, the router QoS functions utilizing the computed optimal QoS values; and
uploading, by the Internet router, metrics regarding the Internet router to the remote web service, wherein the remote web service is configured to store uploaded metrics for multiple timestamp values in a database and periodically compute optimal QoS values for the router QoS functions for a plurality of periods during a day based on the uploaded metrics in the database.

2.	(Examiner Amended) The method of claim 1, further comprising the steps of:
upon configuring the router QoS functions utilizing the computed optimal QoS values, re-measuring by the Internet router, performance of the network connection with the configured router QoS functions to determine new performance measurements;
re-sending, by the Internet router, the new performance measurements for the network connection to the remote web service; and
calculating, by the remote web service, a rating for the configured router QoS functions of the Internet router based on the new performance measurements for the network connection;
determining, by the remote web service, whether the rating indicates that the configured router QoS functions are optimized; and
upon determining that the configured router QoS functions are not optimized, repeating the computing, returning, applying, re-measuring, re-sending, and calculating steps until the rating indicates the configured router QoS functions are optimized. 

3.	(Previously presented) The method of claim 1, wherein the method is performed upon initialization of the Internet router after being installed in a network.

4.	(Previously presented) The method of claim 2, wherein the computing, returning, applying, re-measuring, re-sending, and calculating steps are repeated on a periodic basis according to a schedule provided by the remote web service to the Internet router over the network connection.



6.	(Previously presented) The method of claim 1, wherein the initial QoS configuration settings comprise one or more standard configuration commands and wherein configuring the router QoS functions utilizing the initial QoS configuration settings comprises executing the one or more standard configuration commands through a firmware of the Internet router.

7.	( Cancelled) 

8.	(Previously presented) The method of claim 1, wherein the performance measurements sent to the remote web service include current line statistics read by the Internet router from an attached modem or WAN interface.

9.	(Examiner Amended) The method of claim 1, wherein determining performance measurements for the network connection comprises:

communicating with remote performance testing services across the network connection.

10.	(Cancelled)



11.	(Examiner Amended) A non-transitory computer-readable storage medium comprising processor-executable instructions that, when executed by a processing resource of an Internet router, cause the router to:
disable router QoS functions of the Internet router;
communicate with a performance testing service over the Internet to measure performance measurements for a connection of the router to the Internet;
call a cloud-based web service over the Internet passing one or more of a connection type and a protocol of the connection, wherein the cloud-based web service computes initial Quality of Service (“QoS”) configuration settings for the router based at least in part on the passed one or more of a connection type and a protocol of the connection;
receive the computed initial QoS configuration settings from cloud-based web service;
configure router QoS functions of the router using the received initial QoS configuration settings, the router QoS functions allowing the router to manage network traffic through the connection;
send the performance measurements to the cloud-based web service, wherein the cloud-based web service computes optimal QoS values for the router based on the performance measurements for the connection, the optimal QoS values comprising a QoS upload speed and a QoS download speed for the network connection;
receive the computed optimal QoS values from the cloud-based web service; [[and]]
configure the router QoS functions using the computed optimal QoS values; and
upload metrics regarding the Internet router to the remote web service, wherein the remote web service is configured to store uploaded metrics for multiple timestamp values in a database and periodically compute optimal QoS values for the router QoS functions for a plurality of periods during a day based on the uploaded metrics in the database.

12.	(Previously presented) The computer-readable storage medium of claim 11, containing further processor-executable instructions that cause the router to repeat the measuring, sending, receiving, and applying instructions until it is determined that the configured router QoS functions are optimized for the connection. 

13.	(Previously presented) The computer-readable storage medium of claim 11, containing further processor-executable instructions that cause the router to:
receive a schedule from the cloud-based web service, the schedule specifying a periodic basis for performing the instructions; and
performing the measuring, sending, receiving, and applying instructions on the periodic basis according to the schedule.

14.	(Cancelled)

15.	(Previously presented) The computer-readable storage medium of claim 11, wherein the initial QoS configuration settings comprise one or more standard configuration commands and wherein configuring the router QoS functions using the 

16.	(Previously presented) The computer-readable storage medium of claim 11, wherein the instructions comprise scripts, the scripts being executed by a scheduler of a firmware of the router. 

17.	(Examiner Amended) A system comprising:
at least one performance testing service executing on a network;
a network router operably connected to the network by a network connection and comprising a firmware, router Quality of Service “QoS” functions, and an optimization control module configured to
disable the router QoS functions,
determine performance measurements for the network connection utilizing the at least one performance testing service,
call a web service to retrieve initial QoS configuration settings for the router QoS functions, passing one or more of a connection type and a protocol of the network connection to the web service,
receive one or more configuration commands from the web service related to the initial QoS configuration settings for the router QoS functions,
execute the one or more configuration commands to configure the router QoS functions,
send the performance measurements to the web service over the network,

configure the router QoS functions using the optimal QoS values, and
periodically upload metrics regarding the network router to the web service; and
the web service executing on a server computer on the network and configured to
compute the initial QoS configuration settings for the router QoS functions based on the passed one or more of the connection type and the protocol of the network connection, 
return the one or more configuration commands related to the initial QoS configuration settings to the network router,
receive the performance measurements from the network router,
compute the optimal QoS values based on the received performance measurements, [[and]]
return the optimal QoS values to the network router, and
store the uploaded metrics for multiple timestamp values in a database and periodically compute optimal QoS values for the router QoS functions for a plurality of periods during a day based on the uploaded metrics in the database.

18.	(Previously presented) The system of claim 17, wherein the web service is further configured to:
calculate a rating for the configured router QoS functions based on the received performance measurements;
determine whether the rating indicates that the configured router QoS functions are optimized; and


19.	(Previously presented) The system of claim 17, wherein the network router further comprises a scheduler, and wherein the determining, sending, receiving optimal QoS values, and applying are initiated by the scheduler on a periodic basis according to a schedule provided by the web service.

20-21.	( Cancelled)

22.	(Previously presented) The method of claim 1, wherein the router QoS functions allow the Internet router to manage the network traffic utilizing one or more of packet prioritization, resource reservation, and queue management.

REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: Claims 1-6, 8-9, 11-13, 15-19 and 22  are allowed over the prior art of record,  Joshi et al. (Pub No: US 2016/0285752 A1),  Knight (Pub No: US 2016/0248683 A1) and Shen et al. (Pub No: US 2016/0380823 A1)..

Claims 1-6, 8-9, 11-13, 15-19 and 22 of the instant application are allowed over said prior art of record.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942.  The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/Z. K./
Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455